SMITH, J., (on rehearing). A motion for rehearing has been filed, in which appellant calls attention to the fact that, although the decree which he seeks to have reversed was rendered on August 31, 1917, there was pending a motion to vacate this decree, which, was not disposed of until November 5, 1917, and this second appeal was prosecuted within six months of the last named date. The following orders of the court .appear in the transcript after the entry of the order of August 31,1917, sustaining exceptions to the receiver’s settlement.- November 2, 1917: “Motion of Oxford Telephone Manufacturing Company filed in vacation on September 11, 1917, to vacate order and judgment of this court as herein rendered on the ténth day of the present term of this court and for permission to take further proof, now noted as filed in this cause.” And on the same date the following order: “Deposition of T. H. Humphreys, a witness on behalf of the defendant in above entitled matter, filed in vacation on October 8, 1917, now noted as filed in this cause.” The deposition mentioned was taken on the 28th day of September, 1917. And on the same date: “Report of J. F. Moore, for the Oxford Telephone Mapufacturing Company, filed. ’ ’ Under date of November 3, three orders appear in regard to this cause. The first of these is the notation of the motion of the bank to suppress the deposition of T. H. Humphreys. The second is the exceptions of the bank to the report of J. F. Moore filed on the sixteenth day of the term. And the third order is the response of the bank to the motion of the telephone company to vacate the order and judgment, made on the tenth day of the term. Under date of November 5, three other orders were made. The first of these notes the overruling of the motion of the bank to suppress the deposition of T. H. Humphreys and the exception of the bank to that action. The second order overrules the motion of the telephone company to vacate the judgment of the court made on the tenth day of the term of the court and the exceptions of the telephone company to that order. The third order made on November 5 sustains certain exceptions of tbe bank to the report of Moore which was filed on the sixteenth day of the term of the court and the exceptions of the telephone company and Moore to that order. It is thus apparent that no statutory ground for vacating the decree is assigned. Appellant stands upon the proposition that the order of the court overruling his motion to vacate the judgment forms a new point from which the six months’ statute on appeals is to be computed. It will be borne in mind that the motion to vacate the judgment and for permission to take further testimony was filed in vacation, and the only action which the court appears ever to have taken in regard thereto was to overrule the motion when it was presented. We held in the case of Chatfield v. Jarratt, 108 Ark. 523, that the time within which an appeal must be prosecuted begins to run from the date of the rendition of the judgment or decree, and not from the date of the entry of the judgment. And in the case of Moore v. Henderson, 74 Ark. 181, it was held that an appeal must be prosecuted within one year (the time then allowed for appeals after the rendition of the judgment sought to be reviewed, and not within one year after the overruling of the motion for a new trial, where such motion serves no other purpose than a means for a review of the proceedings culminating. in the judgment. It is true that was a case at law where a motion for a new trial was necessary to bring the exceptions saved at the trial into the record, while the instant case is a chancery case where a motion for a new trial was not necessary, the testimony in the case having been taken by depositions. But that difference is notcontrolling.' The decision in the case of Moore v. Henderson, supra, was based upon the language of the statute, and that statute applies alike to appeals in both law and chancery cases. The relevant portion of the existing statute on this subject is identical with the statute quoted in that case, the only difference between the two statutes, so far as the point under consideration is concerned, is that the present statute limits the right of appeal to six months, whereas the former statute allowed one year for that purpose. The language of this statute is: “An appeal or writ of error in a civil ease shall not be granted except within six months next after the rendition of the judgment, order or decree sought to be reviewed. * * * ” Such appears to be the general practice aside from statutory provisions. In 3 C. J., p. 1054, sec. 1051, it is said: “In some jurisdictions the pendency of a motion to vacate and set .aside or modify a judgment is held to suspend the operation of the judgment, so that it does not take final effect for the purpose of an appeal or writ of error until the motion has been disposed of. The general rule, however, is that the pendency of a motion to vacate or modify a judgment or order does*hot relieve one from the statutory requirement to appeal within the prescribed time. And when the statutory period has elapsed without an appeal or proceeding in error having been taken, the right to appeal or bring error can not be restored by a motion to vacate the judgment or order and an appeal or proceeding in error from the refusal of such motion. ’ ’ The motion for rehearing is, therefore, overruled.